IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID L. WEBB, CRD                   NOT FINAL UNTIL TIME EXPIRES TO
#1550389; RESULTS CAPITAL            FILE MOTION FOR REHEARING AND
GROUP, INC.; SEAAWAY                 DISPOSITION THEREOF IF FILED
FUNDING, INC.; and ORGANIC
LABS HOLDINGS, INC.,                 CASE NO. 1D13-5786

      Appellants,

v.

THE STATE OF FLORIDA,
OFFICE OF FINANCIAL
REGULATION,

      Appellee.

_____________________________/

Opinion filed August 5, 2014.

An appeal from an order of the Department of Financial Services.

R. Michael Underwood and Sarah Lahlou-Amine of Fowler White Boggs, P.A.,
Tampa and Tallahassee, for Appellants.

Colin M. Roopnarine, General Counsel, and Nadirah R. Vincent, Attorney, Office
of Financial Regulation, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, ROBERTS, and CLARK, JJ., CONCUR.